Exhibit 10.1

July 8, 2011

Robert Dechant

c/o Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, MA 02481

Dear Bob:

This letter agreement (the “Letter Agreement”) confirms that your employment
with Stream Global Services, Inc. (with its subsidiaries, the “Company”) ceased
effective June 14, 2011 and sets forth the terms of your separation from
service. The Company hereby advises you to consult with an attorney of your own
choosing prior to signing this Letter Agreement. You and the Company have agreed
to the following terms:

Separation Date

1. Your last day of employment and your payroll termination date (i.e., the last
working day for which you will be paid your base salary and benefits) is
June 14, 2011 (“Separation Date”).

Payments and Benefits

2. You will receive severance payments equal to 12 months of base pay
denominated in United States Dollars, totaling $325,000, less deductions
pursuant to applicable tax withholding laws and regulations on the schedule in
this paragraph. Following the execution of this Letter Agreement and the
expiration of any revocation period and beginning on January 1, 2012, the
Company will pay any retroactive severance payments due to you for the time
period between the Separation Date and January 1, 2012. After January 1, 2012,
payment will be made to you semi-monthly concurrent with the regular payroll
schedule.

3. Your medical, dental, vision, and prescription benefits to which you were
entitled during your employment with the Company and under which you had elected
coverage shall cease as of the Separation Date. You shall be entitled to
continue these benefits for the twelve months following your Separation Date
otherwise pursuant to Section 4980B of the Internal Revenue Code of 1986, as
amended (“COBRA”). The Company shall pay the COBRA premiums for such benefits
for the earlier of one year following your Separation Date or such time as you
become eligible for substantially similar benefits from another employer. You
agree that you will provide prompt notice to the Company when you obtain
coverage from another employer. Your right to continue coverage pursuant to
COBRA shall be governed by applicable law and the terms of the plans and
programs, and will be explained to you in a packet to be sent to you under
separate cover. Under current U.S. tax law, the value of the COBRA premium paid
in accordance with this Section 3 shall be included into your income. If a
change to tax law results in the assessment of a penalty against the Company as
result of the benefit contemplated



--------------------------------------------------------------------------------

 

Page 2 of 8

herein, you and the Company agree to negotiate, in good faith, to revise this
Letter Agreement with respect to the payment of your COBRA premium in a manner
that, to the extent possible under law, provides the value of the contemplated
benefit to you but avoids the assessment of any penalty against the Company.

4. Except as otherwise provided herein, your final wages and unused vacation
accrued through the Separation Date will be paid to you on the Separation Date.
In addition, within 30 days following the Separation Date, the Company will pay
you in lump sum an amount equal to 30 days salary at your current rate (i.e., US
$27,084), representing your notice pay under the terms of your Employment
Agreement (defined below).

5. Provided that you execute and do not revoke this Letter Agreement, the
Company will pay you, within 30 days following the Separation Date, your
June 30, 2011 retention bonus payment in the amount of $65,000, less deductions
pursuant to applicable tax withholding laws.

6. You are also entitled, if and at the time the Company pays its executives
2011 Management Incentive Plan (MIP) bonuses, if any, in accordance with its
normal processes, to any MIP bonus on a pro rata basis for the 2011 period prior
to the Separation Date, earned but not previously paid for 2011.

7. Provided that you execute and do not revoke this Letter Agreement, the
Company will pay you within 30 days following the Separation Date the amount of
$114,366, representing your commission payments for the first and second
quarters of 2011, which have been calculated based on the terms of the 2010
Executive Sales Commission Plan. You acknowledge that, except as set forth in
this Agreement (including but not limited to Sections 5, 6 and 7 herein), no
other commission, bonus or other cash incentive award is due to you.

8. For the twelve months following your Separation Date, the Company shall
maintain and pay the related premiums for life insurance for you at the levels
in effect on the Separation Date. In addition, in satisfaction of the provision
in your Employment Agreement (defined below) regarding continuation for a 12
month period of long term disability insurance, the Company will pay you, within
30 days following the Separation Date, the gross amount of $12,845.95 (which
represents $8,767.36 grossed up for state and federal taxes, which will be
deducted). The Company will provide you a separate informational letter
regarding the process for conversion of the Company group long-term disability
coverage to an individual policy at your own expense, should you decide to
pursue such option.

9. You are entitled to retain any computer, printer, mobile telephone, e-mail
device or similar portable equipment located at your office or home at the
Separation Date; provided, however, that you will first make all such devices
available to the Company within 30 days following the Separation Date in order
that the Company may erase any Company-related information or data on such
devices.

10. All of your vested stock options shall remain exercisable until the three
month anniversary of the Separation Date. Any portions of your equity awards
(including option and restricted stock/unit awards) that are not vested as of
the Separation Date will immediately expire at the close of business on the
Separation Date. All options and other equity awards are governed by the
applicable plans and agreements under which they were granted.

 



--------------------------------------------------------------------------------

 

Page 3 of 8

11. In accordance with Section 3.6 of the Employment Agreement, the Company
shall reimburse you for all reasonable expenses previously incurred in
connection with the performance of your duties prior to the Separation Date,
provided that such expenses are documented in accordance with the
above-mentioned section and that all expenses are submitted for reimbursement to
the Company within thirty (30) days following the Separation Date. Except as
provided herein, you agree that you have reconciled all outstanding business
expenses.

12. All other benefit programs to which you were entitled during your employment
with the Company and under which you had elected coverage shall cease as of the
Separation Date.

13. Except as specifically provided in this Letter Agreement, you understand and
agree that you are not entitled to any further salary, vacation pay, sick pay,
bonus, severance pay, compensation of any kind, retirement, health insurance,
long-term disability, AD&D, life insurance, or any other benefits. All such
compensation and benefits shall cease as outlined above. However, you will
retain your rights, if any; to retirement benefits to the extent you are
eligible for them pursuant to applicable plan documents.

Confidentiality Provisions

14. Because the information in this Letter Agreement is confidential, it is
agreed that you will not disclose the terms of this Letter Agreement to anyone,
except that you may disclose the terms of this Letter Agreement to your family,
attorney and/or accountant with whom you choose to consult regarding this Letter
Agreement, provided they each agree to the terms of confidentiality set forth
herein or as required by law. You agree and affirm that you have complied with
and will continue to comply with the restrictions on the use of proprietary
information set forth in Section 8 of the employment agreement that you entered
into with the Company, dated as of August 7, 2008, as amended on December 29,
2008, May 6, 2009 and November 9, 2009 (as amended, the “Employment Agreement”).

15. You agree that you have returned to the Company any and all office
equipment, documents, files, materials, electronic information, records,
computer discs, equipment or other items in your possession or control belonging
to the Company or containing any Confidential Information relating to the
Company. You also agree that you have surrendered to the Company any
identification and/or company credit cards, keys, and other such items owned by
the Company, excepting those items outlined in section 9 above. You further
represent to the Company that you have retained no copies of any “Proprietary
Information” (as defined in Section 8 of the Employment Agreement) and will make
no attempt to acquire such Proprietary Information in the future.

Non-Competition and Non-Solicitation

16. You agree that for a period of one year from the Separation Date, you will
continue to comply with Section 6 of the Employment Agreement. This one year
period will be extended by any period of time in which you are in violation of
such Section 6.



--------------------------------------------------------------------------------

 

Page 4 of 8

Disparaging Remarks and Publications

17. You will not disparage any of the Released Parties (defined below) and the
Company’s Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer and General Counsel will not disparage you, either now or at any time in
the future, whether through oral or written remarks or by any other action. You
further agree that you will not make, or cause to be made, any references
whatsoever to any of the Released Parties, or to any fictitious person or entity
intended to resemble any of the Released Parties, in any book, article, letter
or any other form of publication or writing that you author or that you assist a
third-party in authoring for publication or any other form of public
dissemination, provided that this prohibition does not include your stating or
confirming that you have been employed by the Company for your period of
employment and stating your titles, roles and responsibilities.

Release

18(a). You, for yourself, your heirs, assigns, successors, executors, and
administrators (hereinafter collectively referred to as the “Releasor”), in
consideration of the promises and covenants set forth herein, hereby fully
release and discharge the Company and its parent, subsidiaries, affiliates,
officers, directors, members, shareholders, successors, partners, principals,
employees, agents, representatives, fiduciaries, attorneys, and/or anyone else
connected with each of the foregoing (collectively, the “Released Parties”),
forever and unconditionally from any and all manner of action, claim, demand,
damages, cause of action, debt, sum of money, contract, covenant, controversy,
agreement, promise, judgment, and demand whatsoever, in law or equity, known or
unknown, existing or claimed to exist (hereinafter, collectively referred to as
“Claims”) arising from the beginning of time through the execution of this
Letter Agreement, including without limitation, all Claims relating to or
arising out of your employment and/or termination of employment with the
Company, bonus and/or employee benefits and/or any discrimination claim based on
race, religion, color, national origin, age, sex, sexual orientation or
preference, disability, retaliation, or any cause of action under the following
in each case as amended: the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil
Rights Act of 1866, the Equal Pay Act of 1963, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of 1974
(except any valid claim to recover vested benefits, if applicable), the
Sarbanes-Oxley Act of 2002, any applicable Executive Order program, and their
state or local counterparts, including without limitation, applicable state
statutes, including state anti-discrimination statutes and regulations, and/or
any other federal, state or local law, rule, regulation, constitution or
ordinance, or under any public policy or common law or arising under any
practices or procedure of the Company, and/or any claim for wrongful
termination, back pay, future wage loss, any other claim, whether in tort,
contract or otherwise, or any claim for costs, fees or other expenses, including
attorneys’ fees, provided, however, nothing herein shall be deemed to release
any claims that you may have arising from a breach by the Company of its
obligations set forth in this Letter Agreement. This release does not prohibit
you from filing an unfair labor practice charge with the National Labor
Relations Board or a charge of discrimination with the Equal Employment
Opportunity Commission or the Massachusetts Commission Against Discrimination
but does waive your right to recover damages or other relief associated with
such proceedings. Furthermore, this release and waiver does not waive or release
any rights and claims that you may have which arise after the date you execute
this Letter Agreement.

 



--------------------------------------------------------------------------------

 

Page 5 of 8

(b). The Company and its officers, directors, successors, principals,
representatives, fiduciaries, attorneys, and/or anyone else connected with each
of the foregoing in consideration of the promises and covenants set forth
herein, hereby fully release and discharge you and your representatives,
fiduciaries, attorneys, from any and all manner of action, claim, demand,
damages, cause of action, debt, sum of money, contract, covenant, controversy,
agreement, promise, judgment, and demand whatsoever, in law or equity, known or
unknown, existing or claimed to exist (hereinafter, collectively referred to as
“Claims”) arising from the beginning of time through the execution of this
Letter Agreement, including without limitation, all Claims relating to or
arising out of your employment and/or termination of employment with the
Company, including without limitation, applicable state statutes, including
federal, state or local law, rule, regulation, constitution or ordinance, or
under any public policy or common law, or any claim for costs, fees or other
expenses, including attorneys’ fees.

By signing this Letter Agreement, you acknowledge that:

(i) you have read and fully understand the terms of this Letter Agreement;

(ii) you have been advised in writing by the Company and urged to consult with
your attorneys prior to signing this Letter Agreement concerning the terms of
this Letter Agreement;

(iii) you have agreed to this Letter Agreement knowingly and voluntarily and
were not subjected to any undue influence or coercion in agreeing to its terms;

(iv) you have been given at least 21 days to consider this Letter Agreement, and
acknowledge that in the event that you execute this Letter Agreement prior to
the expiration of the 21 day period, you hereby waive the balance of said
period;

(v) you will have seven days following your execution of this Letter Agreement
to revoke this Letter Agreement and this Letter Agreement shall not become
effective or enforceable until the revocation period has expired. Any revocation
within this seven day period must be submitted in writing and personally
delivered, or mailed by 5:30 p.m. on the 7th day following your execution of
this Letter Agreement to the undersigned at 20 William Street, Suite 310,
Wellesley, Massachusetts 02481. No payment provided for in Section 2 of this
Letter Agreement will be made until after the seven day period has expired and
this Letter Agreement has become effective. If the Letter Agreement is revoked
by you then you shall forfeit the payment and benefits provided in this Letter
Agreement and the Company shall not be required to provide any such payment,
benefits or other consideration;

(vi) you agree that, by signing this Letter Agreement, you will be receiving
consideration in excess of that to which you are entitled absent providing the
Release contained herein; and

(vii) you have agreed that no provision of this Letter Agreement may be
modified, changed, waived or discharged unless such waiver, modification, change
or discharge is agreed to in writing and signed by the Company.



--------------------------------------------------------------------------------

 

Page 6 of 8

Future Cooperation

19. You agree to cooperate with any reasonable request by the Company in
connection with any matter with which you were involved or any existing or
potential claim, investigation, administrative proceeding, lawsuit or other
legal or business matter that arose during your employment by the Company.

Breach

20. In accordance with Section 5.4 of the Employment Agreement, you acknowledge
that any breach by you of any of the terms of Sections 14, 15 or 16 of this
Letter Agreement and/or the related Sections 6 and 8 of the Employment
Agreement, shall immediately relieve and excuse the Company from its obligations
under this Letter Agreement, and the Company shall have the right to seek any
other legal or equitable relief that may be available (provided that you shall
have a 15 day period to cure following such breach arising).

Entire Agreement, Amendment and Waiver

21. You understand that this Letter Agreement fully and completely waives and
gives up all claims you may have against the Company that are waivable under
applicable law, excepting only claims to enforce this Letter Agreement.

22. This Letter Agreement, and the applicable plans and agreements governing
equity awards to you, contain the entire understanding between you and the
Company, and supersede any and all other prior agreements, understandings,
discussions, negotiations whether written or oral between you and the Company,
including, without limitation, the Employment Agreement, with the exception of
the confidentiality, noncompete and nonsolicitation provisions contained in
Sections 6 and 8 therein and the tax provisions in Section 10, which provisions
shall be interpreted to provide the Company with cumulative rights, remedies,
and protections and shall be given full force and effect. You acknowledge that
neither the Company nor any representative of the Company has made any
representation or promise to you other than set forth herein.

23. This Letter Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Letter Agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators. No delay or omission by the Company in exercising any right
under this Letter Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.

Governing Law

24. This Letter Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, excluding conflicts of law principles.



--------------------------------------------------------------------------------

 

Page 7 of 8

Waiver of Jury Trial

25. The parties hereby knowingly, voluntarily, and intentionally waive the right
any of them have to a trial by jury of, under or in connection with this Letter
Agreement or any agreement or document executed in conjunction therewith or any
course of conduct, statements (whether verbal or written) or actions of any
party relating hereto or thereto.

Severability

26. If any of the provisions of this Letter Agreement shall be held invalid, the
remainder of this Letter Agreement shall not be affected thereby, and shall
remain in full force and effect.

No Admissions

27. It is understood and agreed that this Letter Agreement does not constitute
an admission by the Company or you that any action either party has taken was
unlawful or wrongful, or that any action constituted a breach of contract or
violated any federal, state, or local law, policy, rule or regulation.



--------------------------------------------------------------------------------

 

Page 8 of 8

If the terms of this Letter Agreement are acceptable to you, please sign and
date the enclosed copies of this Letter Agreement and return both to the
undersigned. A fully executed copy will be returned to you.

 

Sincerely,

 

STREAM GLOBAL SERVICES, INC.

By:   /s/    Matthew A. Ebert           

Matthew A. Ebert

General Counsel

 

ACCEPTED AND AGREED:   /s/    Robert Dechant
 

Robert Dechant

 

Dated: July 8, 2011